                                                                              riLCn
                                                                      U.S. CMS'; RicTCDyr. i
                                                                                     OiV.
                   IN THE UNITED STATES DISTRICT COURT

                                                                   iOlSJUL-^ PMI2: liO
                 FOR THE SOUTHERN DISTRICT OF GEORGIA


                               SAVANNAH DIVISION
                                                                                . OF GA.


THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                                4:19CR68


JIBRIL ALI BAILEY,

                Defendant




                                    ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties'   motions     have    been     resolved      by

agreement.     Therefore,       a   hearing     in    this      case     is     deemed

unnecessary.    All motions are dismissed.



     SO ORDERED, this               day of July, 2019.


                                                foUy
                                     CHRISTOPHER L.      RAY
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN   DISTRICT OF GEORGIA
